DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, 18  and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 in view of Qu US 20180252796 A1
Atsmon teaches
1, 18 A method of transmitting data, the method comprising: 
an electroacoustic transducer for generating audio signals; (fig. 1)
non-transitory storage comprising program code; and (fig. 1)
a processing system; wherein the program code, when executed by the processing system, causes the playback device to: (fig. 1)
encoding a block of data into a plurality of symbols to be transmitted; [00156]

transmitting, using an electroacoustic transducer, the modulated data[0157] by: 
transmitting a portion of the modulated data for a first duration; [0248]
pausing transmission for a second duration[0248]; and 
repeating the transmitting and pausing with further portions of the modulated data. [0248] 
but does not teach
modulating the symbols onto a ultrasonic carrier signal to generate modulated data
while transmitting the modulated data outputting an audible signal using the electroacoustic transducer
Qu teaches
modulating the symbols onto a ultrasonic carrier signal to generate modulated data[0070]
while transmitting the modulated data outputting an audible signal using the electroacoustic transducer[0118]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Atsmon with teaching by Qu in order to  simultaneously allowing ultrasound communication and location to work without impacting the user's experience.


Regarding claim 2, 6, 15 Atsmon teaches
2, 15 The method of claim 1, comprising processing the modulated data using a high pass filter prior to transmitting the modulated data, wherein the high pass filter has a cut-off frequency less than or equal to a lowest frequency of the modulated data.  [0241-242][0244](frequency should be higher than a lowest frequency so data are not lost)

6. The method of claim 1, wherein the first duration corresponds to a duration of one symbol[0248](data bit) in the modulated data.  


21. (New) The method of claim 1, wherein the electroacoustic transducer is part of a playback device configured to perform audio reproduction.  (Qu par 118)
22. (New) The method of claim 21, wherein the modulated data includes an acoustic identifier assigned to the playback device.  (Qu[0070]obvious modification to include identification bits for error correction)

23. (New) The method of claim 21, wherein the modulated data includes setup data configured to pair the playback device with at least one other playback device. Qu [0147]

24. (New) The method of claim 1, wherein the audible signal includes media content.  Qu [0118]

25. (New) The method of claim 2, wherein the cut-off frequency of the high pass filter is above a human audible hearing range.  (Qu implicit one is audio and second is ultrasound range)

26. (New) The method of claim 1, wherein the second duration is configured to mitigate heating of the electroacoustic transducer.( Atsmon inherent  any pausing will inherently place a transducer into non-operational mode and will inherently cool it down. Term mitigate means make less severe, serious, or painful and therefore any pause will inherently do that)




Claim 7-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 and Qu as evidenced by Fleming; Robert Alan et al.	US 20080304362 A1 and Shah, Vimal V. et al.	US 20030151977 A1.
With respect to Claim 7, 8, 9, 10, 19 Atsmon teaches different second bit durations but does not explicitly say
7. The method of claim 1, wherein the second duration is substantially the same as the first duration.  ( [0248]design choice)

9. The method of claim 8, wherein the second duration is predetermined based on a product model incorporating the electroacoustic transducer.  0248](obvious design choice to avoid ringing Evidenced by Fleming; Robert Alan et al.	US 20080304362 A1 [0089]  similar models will have similar transducers and hence ringing will be comparable)
It would have been obvious matter of design choice to use same durations, since application has not disclosed that that feature solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different durations.

10. The method of claim 1, wherein the symbol rate is between 10 and 100 Hz.  (completely design choice and depend on the amount of data needed to be transmitted per second for example PASSERIEUX; Jean-Michel	US 20170149522 A1 talks about very low bit rate in paragraph [0010] to avoid detection   and Froelich; Benoit et al.	US 20140209313 A1 in paragraph[0009 ]  teaches higher bit rate about 50Hz for acoustic telemetry)

11. The method of claim 1, comprising modulating the symbols using quadrature amplitude modulation (QAM).  (obvious well known design choice for example evidenced by Shah, Vimal V. et al. US 20030151977 A1)

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 and Qu in view of Donaldson 	US 20150318874 A1 and evidenced by Akita, Takashi et al.	US 20040240567 A1.
Regarding claims 3, 4, 5 Atsmon does not explicitly teach but Donaldson teaches
3. The method of claim 1, comprising transmitting a header portion before the modulated data[0030], the header portion(431) having a predetermined duration which is different from the first duration(432). (Duration is completely design choice and depend on the transmitted data packet size) 

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by A with teaching by Donaldson in order to modulate data packet for the transmission as required by the Atsmon.

4. The method of claim 3, wherein the modulated data has a maximum signal amplitude, and wherein the header portion comprises at least the maximum signal amplitude when modulated onto the sonic carrier signal.  (obvious design choice see Akita, Takashi et al.	US 20040240567 A1 [0092, 0110] it is design choice to identify the header it can be either maximum amplitude for predetermined period or minimum amplitude for predetermined period)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 and Qu in view of Jensen	US 20050100117 A1
Regarding claim 20 Atsmon teaches
receiving sound by a microphone(fig. 1 or 2), the received sound comprising a block of data modulated on an intermittent sonic carrier signal; [0248-0245]
sampling the received sound to generate a sampled data stream[00252]; and 
demodulating the sampled data stream by[0245]: 
demodulating a portion of the sampled data stream corresponding to a first duration in which the intermittent ultrasonic carrier signal is present; [0248](implicit, data before silence period)
disregarding a portion of the sampled data stream corresponding to a second duration in which the intermittent ultrasonic carrier signal is not present;([0248] implicit silence period does not contain any data and therefore not needed ) and  70PATENT Attorney Docket No. 18-0802 

But does not teach
Analog to Digital converter
Ultrasound carrier signal
Qu teaches Ultrasound carrier signal
Jensen teaches
Analog to Digital converter[0023]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Atsmon with teaching by Jensen in order to perform digital communication.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 and Qu further in view of Turbahn	US 20100110273 A1
Regarding claim 13 Atsmondoes not teach but Turbahn teaches
13. The method of claim 1, comprising transmitting, by the electroacoustic transducer, an audio signal simultaneously with the modulated data.  [0107]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Atsmon with teaching by Turbhan in order to simultaneously usage of the audio and ultrasonic signals in cell phones.(abstract)

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon US 20060136544 A1 and Qu further in view of Suzuki	US 20120087662 A1.
Regarding claims 16, 17 Atsmon does not explicitly teach but Suzuki teaches
16. The method of claim 14, comprising: detecting a header portion(5010) in the received signal, the header portion having a predetermined duration which is different from the first duration(fig. 18); and 
17. The method of claim 16, comprising processing the header portion to determine a reference modulated signal value.  [0068]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Atsmon with teaching by Suzuki in order to correctly identify the portion of the data packet which is corresponding to communicated information.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645